           Case 3:16-cv-00237-RCJ-CLB Document 249 Filed 02/24/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9   ABEL CANTARO CASTILLO, and those
     similarly situated,
10
                     Plaintiffs,                             Case No. 3:16-cv-00237-RCJ-CLB
11
     vs.                                                                     ORDER
12
     Western Range Association,
13
                     Defendant.
14

15           Defendant moves for dismissal claiming that this Court lacks subject-matter jurisdiction

16   under Class Action Fairness Act, 28 U.S.C. § 1332(d) (“CAFA”) because Plaintiff and the class

17   members are not citizens of Nevada but citizens of Peru.

18           Under CAFA, federal courts have original diversity jurisdiction over class actions where

19   the aggregate amount in controversy exceeds $5,000,000, where the putative class size exceeds

20   100 persons, and where there is minimal diversity. King v. Great Am. Chicken Corp, Inc., 903 F.3d

21   875, 877 (9th Cir. 2018) (citing 28 U.S.C. § 1332(d)(2), (d)(5)(B)). Minimal diversity is satisfied

22   by any of the following: “(A) any member of a class of plaintiffs is a citizen of a State different

23   from any defendant; (B) any member of a class of plaintiffs is a foreign state or a citizen or subject

24   of a foreign state and any defendant is a citizen of a State; or (C) any member of a class of plaintiffs


                                                    1 of 2
           Case 3:16-cv-00237-RCJ-CLB Document 249 Filed 02/24/21 Page 2 of 2




 1   is a citizen of a State and any defendant is a foreign state or a citizen or subject of a foreign state.”

 2   § 1332(d)(2). Even if these requirements are satisfied a court must decline to exercise jurisdiction

 3   under paragraph 4 if, among other things, “two-thirds or more of the members of all proposed

 4   plaintiff classes in the aggregate, and the primary defendants, are citizens of the State in which the

 5   action was originally filed.” § 1332(d)(4)(B). On appeal, the circuit has already held that all but

 6   the minimal diversity requirement was satisfied in this case because, at that time, “[m]inimal

 7   diversity [was] not at issue.” (ECF No. 169.)

 8           Defendant now argues that minimal diversity is not satisfied in this case because Plaintiffs

 9   are citizens of Peru and not citizens of a State. Defendant claims that it is a requirement for minimal

10   diversity that “two[-]thirds of the Plaintiffs be[] citizens of the state in which they are bringing

11   suit.” (ECF No. 214 at 10.) This is a frivolous contention that appears to be based on the mistaken

12   belief that minimal diversity is only satisfied under § 1332(d)(2)(A) and that the exception to

13   jurisdiction under § 1332(d)(4)(B) is a requirement. However, minimal diversity can be found

14   where any plaintiff is a citizen of a foreign state and any defendant is a citizen of a State,

15   § 1332(d)(2)(B), and paragraph 4 does not show requirements for jurisdiction under § 1332(d) but

16   ways in which it is lost, § 1332(d)(4)(B). Defendant’s contentions therefore are without merit, and

17   the Court denies its motion.

18                                              CONCLUSION

19           IT IS HEREBY ORDERED that Motion to Dismiss (ECF No. 214) is DENIED.

20           IT IS SO ORDERED.

21   Dated February 24, 2021.

22

23                                                   _____________________________________
                                                               ROBERT C. JONES
24                                                          United States District Judge


                                                     2 of 2
